DETAILED ACTION
Election/Restrictions
This application contains the following patentably distinct species:
Species I as embodied in Figures 1-4, comprising an NOR gate having a R input in the SLL region (see fig. 2); and
Species II as embodied in Figures 1, 8-9, comprising an inverter in the SLL region (see corresponding element in SLL region of fig. 8).
Applicant is required to elect one of the above species of a flip-flop circuit.  
In addition, Applicant must further elect one of the following sub-species of a plurality of blocks constituting a flip-flop cell after electing a species of a flip-flop circuit:
Sub-species A as embodies in Figure 5, comprising the master latch block MAL and the first slave latch block SLL1 sharing the second active region CAR2 through the fourth overlap region OR4, and comprising the second active region CAR2, which is shared by the master latch block MAL and the first slave latch block SLL1, may be a region, to which the second power line M1_R2 and the third power line M1_R3 are electrically connected, wherein the master latch block MAL does not have a rectangular shape;
Sub-species B as embodies in Figure 10 comprising the first slave latch block SLL1 and the second slave latch block SLL2 constituting the slave latch block (e.g., slave latch circuit) SLL of FIG. 8, and the first clock driver block CLD1 and the second clock driver block CLD2 constituting the clock driver block (e.g., clock driver circuit);
Sub-species C as embodies in Figure 15, comprising the scan MUX block SCM and the master latch block MAL that share the first active region CAR1 through the third overlap region 
Sub-species D as embodies in Figure 16, comprising the fourth overlap region OR4, the scan MUX block SCM and the first master latch block MAL1 that overlap with each other, and a fifth overlap region OR5, the first master latch block MAL1 and the first clock driver block CLD1 that overlap with each other, wherein each of the fourth and fifth overlap regions OR4 and OR5 extend in the first direction D1; and comprising the second master latch block MAL2, the slave latch block SLL, the second clock driver block CLD2, and the output block OUT are provided on the second active region CAR2, and the output block OUT, the second clock driver block CLD2, the slave latch block SLL, and the second master latch block MAL2 are sequentially arranged in the second direction D2; and
Sub-species E as embodies in Figure 17, comprising the second master latch block MAL2, the first slave latch block SLL1, the second slave latch block SLL2, the second clock driver block CLD2, and the output block OUT that are provided on the second active region CAR2, wherein the output block OUT, the second slave latch block SLL2, the second clock driver block CLD2, the first slave latch block SLL1, and the second master latch block MAL2 are sequentially arranged in the second direction D2.

Further, Applicant must further elect one of the following sub-species of sectional views after electing a sub-species of a plurality of blocks constituting a flip-flop cell:
Sub-species a as embodies in Figure 6, comprising the gate electrodes GE that may overlap with the first and second channel patterns CH1 and CH2 when viewed in a plan view, and each of the gate electrodes GE that may enclose a top surface and opposite side surfaces of 
Sub-species b as embodies in Figure 7, comprising the first active pattern AP1 that may include the first channel patterns CH1, which are vertically stacked. The stacked first channel patterns CH1 may be spaced apart from each other in a third direction D3. The stacked first channel patterns CH1 may be overlapped with each other, when viewed in a plan view. The second active pattern AP2 may include the second channel patterns CH2, which are vertically stacked. The stacked second channel patterns CH2 may be spaced apart from each other in the third direction D3. The stacked second channel patterns CH2 may be overlapped with each other, when viewed in a plan view;
Sub-species c as embodies in Figure 11, comprising the gate contact GC that may include a conductive pattern FM and a barrier pattern BM surrounding the conductive pattern FM, and the conductive pattern FM and the barrier pattern BM of the gate contact GC may be configured to have substantially the same features as those in the active contact AC and the second lower via V1_b may be provided on the gate contact GC. The gate electrode GE and the first interconnection line M1 may be electrically connected to each other through the gate contact GC and the second lower via V1 b;
Sub-species d as embodies in Figure 12, comprising a fifth interlayered insulating layer 150 that may be additionally interposed between the second interlayered insulating layer 120 and the third interlayered insulating layer 130, Intermediate contacts IMC that may be provided in the fifth interlayered insulating layer 150, wherein at least one of the intermediate contacts IMC may be interposed between the active contact AC and the first lower via V1_a and at least one of 
Sub-species e as embodies in Figure 13, comprising the first and second lower vias V1_a and V1 b may be omitted, a top surface of the active contact AC may contact a bottom surface of the first interconnection line M1, a top surface of the gate contact GC may contact the bottom surface of the first interconnection line M1. As used herein, items described as contacting each other, or in contact with each other, are directly connected (e.g., touching).

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of each integrating circuit, and the sub-species are independent or distinct because the claims to the different sub-species recite the mutually exclusive characteristics of each adjustable module. In addition, these species/sub-species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species and a single disclosed sub-species, or a single grouping of patentably indistinct sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims is generic.
There is a search and/or examination burden for the patentably distinct species/sub-species as set forth above because at least one or more of the following reason(s) apply: 
the species/sub-species require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143), (ii) an election of a sub-species or a grouping of patentably indistinct sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (iii) identification of the claims encompassing the elected species/sub-species or grouping of patentably indistinct species/sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species/sub-species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species/sub-species or grouping of patentably indistinct species/sub-species.
Should applicant traverse on the ground that the species/sub-species, or groupings of patentably indistinct species/sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/sub-species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species/sub-species.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842